Citation Nr: 0923756	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU), to include the issue of 
whether the termination of TDIU benefits effective June 1, 
2006 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1983 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The RO in Seattle, Washington currently holds 
jurisdiction over the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her VA Form 9 received in June 2007, the Veteran requested 
a Travel Board hearing.  Accordingly, the case must be 
returned to the RO to schedule such a hearing.  38 U.S.C.A. 
§ 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel 
Board hearing in the order that the request was 
received.  After a hearing is conducted, or if 
the Veteran withdraws her hearing request or 
fails to report for the scheduled hearing, the 
claims file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

